Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered November 14, 1983, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to *614suppress identification testimony and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. We further find that the identification testimony was properly admitted, as the identification procedure used was not unduly suggestive. In any event, the record fully supports the hearing court’s determination that an independent source for the identification existed.
We have considered the defendant’s remaining contentions and find them to be without merit. Kunzeman, J. P., Rubin, Spatt and Balletta, JJ., concur.